Citation Nr: 0601175	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran had active service from March 1943 to December 
1945; he was awarded the Purple Heart Medal for wounds of the 
left leg.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in June 2005 to the Department of Veterans Affairs 
(VA) Regional Office in Boston, Massachusetts (RO) for 
additional development.  

A January 2004 Motion To Advance On The Docket was granted by 
the undersigned, due to the veteran's age, on February 4, 
2004, in accordance with the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  An unappealed rating decision in November 1966 denied the 
veteran's claim of entitlement to service connection for low 
back disability.  Unappealed rating decisions in April 1987 
and January 1989 did not find new and material evidence 
sufficient to reopen the claim.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for low back disability has 
been received since the January 1989 rating decision.

3.  There are clinical records showing treatment for low back 
disability beginning in 1953, and there is a September 2005 
nexus opinion linking the veteran's current low back 
disability to service.  





CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for low back disability is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001); 
38 C.F.R. § 20.1103 (2005).

2.  Low back disability was incurred during military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  An error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this case, 
however, the decision of the Board noted below renders any 
such failure to be harmless.  

Finality/new and material evidence

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. §7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

A two-step process must be followed in evaluating 
previously denied claims.  First, VA must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2003).  Because the veteran filed his request to 
reopen his claim in May 2000, the earlier version of the 
law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  

The additional evidence received since the RO's January 1989 
rating decision includes VA and private medical records, as 
well as testimony from the veteran.

The additional medical evidence includes a September 2005 
medical examination and opinion from a VA physician who 
reviewed the veteran's claims file.  This examiner diagnosed 
chronic lower back pain and multiple level lumbar 
degenerative disc disorder with spondylolisthesis of L3-4 and 
concluded that the veteran's present back disorder and 
symptoms of back pain were causally related to his military 
service.  

The evidence received since January 1989 is new, as it was 
not of record at the time of the January 1989 RO decision, 
and it is not cumulative or duplicative of evidence 
previously considered.  The additional evidence is also 
material in that it bears on the underlying issue of whether 
the veteran has a low back disability that is related to 
service.  That is, there is current medical evidence of a low 
back disability and a medical statement indicating the 
possibility that the veteran's current low back problems are 
related to service.  Consequently, the Board finds that the 
evidence submitted since the January 1989 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Thus, because the Board finds that new and material evidence 
has been received since the January 1989 RO decision that 
denied service connection for low back disability, the claim 
is reopened and must be adjudicated de novo.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran, whose plane was shot down over Germany during 
World War II and who was awarded a Purple Heart for wounds of 
the leg, has contended, including at his personal hearing in 
May 2003, that he incurred low back disability while 
hospitalized for several months after his plane went down in 
1944.  Although there is no notation in service of a back 
disorder and no back abnormality on X-rays of the low back in 
July 1948, private treatment records for July 1955 reveal 
that the veteran gave a history of spasm of the entire body 
while lying in a hospital bed in service.  Chronic low back 
strain was diagnosed in private treatment records in August 
1955.  Subsequent clinical records continue to note 
complaints and findings of low back disability, with a 
private medical notation in September 1986 that the veteran 
had been treated for back disability since 1953.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  The Board has the authority to "discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board notes that there is a recent medical opinion in 
favor of the veteran's claim for service connection for low 
back disability and one adverse to the claim.  A VA 
examination was conducted in March 2005, and the examiner 
concluded in a September 2005 Addendum that it was less 
likely than not that the veteran's back disorder was related 
to service and that it was more likely that his back 
disability was the result of his former job as a police 
officer.  However, another VA examiner who also reviewed the 
claims file and evaluated the veteran in September 2005, 
concluded that the veteran's current back disability and 
symptoms of back pain were related to his military service.  
Accordingly, there is medical evidence both for and against 
the veteran's claim, and the Board finds the probative weight 
of the evidence as to whether the veteran's current low back 
disability is causally related to service to be in equipoise.

When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  Accordingly, with 
resolution of doubt in the veteran's favor, the Board 
concludes that a grant of the benefits sought on appeal is 
warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for low back disability is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


